Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 1 of 33 Page ID
                                 #:7734




                   Exhibit
                    D-2



                                Exhibit D-2
                                Page 1210
 Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 2 of 33 Page ID
                                  #:7735


1                   DECLARATION OF ROB HESSE – PCB CLASS
2
3

4
5
6
7
8
9
10
11
12
13
14

15
16
17
18
19
20
21
22
23
24
25
26

27
28
                                        i
                                                    CASE NO.: 2:16-cv-03493-FMO-AS
                                                     DECLARATION OF ROB HESSE

                                 Exhibit D-2
                                 Page 1211
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 3 of 33 Page ID
                                      #:7736


 1
 2                                                TABLE OF CONTENTS
 3 1. INTRODUCTION ....................................................................................................... 1

 4 2. U.S. EPA SUPERFUND SITE ANALYSIS ............................................................... 3
 5     2.1     Overview and Process ........................................................................................... 3
 6     2.2     Review of U.S. EPA Superfund Websites ............................................................ 5
 7     2.3     Review of Publicly Available Documents on U.S. EPA Websites....................... 6
 8     2.4     Research for First Criteria: Stormwater Discharges ............................................. 7
 9     2.5     Research of Second Criteria: Review of U.S. EPA Noticed Parties (PRP)
10     Database.......................................................................................................................... 8
11     2.6     Summary of Results of Review of 283 List Superfund Sites ............................. 11
12     2.7     Additional Quality Control/Quality Assurance Efforts ...................................... 11
13 3. U.S. EPA LARGE SEDIMENT SITES ANALYSIS ............................................... 12
14     3.1     Overview of Large Sediment Sites ..................................................................... 12
15     3.2     Sediment Sites Evaluation ................................................................................... 13
16     3.3     Sediment Site to Superfund Site Comparison ..................................................... 15
17     3.4     Review of U.S. Sediment Sites Using Superfund Site Documents .................... 15
18     3.5     Summary of Results of Review of Sediment/Superfund Sites ........................... 16
19 4. TMDL ALTERNATIVES ......................................................................................... 17
20
21                                                    LIST OF EXHIBITS
22 A. Superfund Sites (283 List)
23 B. Sediment/Superfund Combined Inventory
24
25
26

27
28
                                                                      ii
                                                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                             DECLARATION OF ROB HESSE

                                                             Exhibit D-2
                                                             Page 1212
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 4 of 33 Page ID
                                      #:7737


 1        1.    INTRODUCTION
 2        I was retained to provide research expertise and technical support to Michael Baker
 3 International (“Baker”) for a project to estimate damages for potential Class Members

 4 with liabilities relating to stormwater discharges of PCBs to PCB-impaired water bodies.
 5 The scope of the project was designed by Baker to estimate damages for a defined group
 6 of Class Members consisting of cities, counties, towns, villages, townships, boroughs, and
 7 independent port districts in the United States. My research activities, limitations of the
 8 project, the data sources used, and methodologies for my work on the project are
 9 summarized herein.
10        I am a founder and principal at the environmental consulting firm of Soil Water Air
11 Protection Enterprise (“SWAPE”), located at 2656 29th Street, Suite 201, in Santa
12 Monica, California 90405. I received a Bachelor’s degree in Geology from the University
13 of Colorado at Boulder in 1993. I have practiced as an environmental site assessor since
14 the mid-1990s and gained specific knowledge and experience that qualifies me to provide

15 expert opinions on this matter.
16        In 1994, I began working as a Staff Geologist at the environmental engineering and
17 consulting firm of Erler & Kalinowski, Inc. (“EKI”) in Santa Monica, California. At EKI,
18 I conducted a substantial number of environmental site assessments for a wide variety of
19 agricultural, commercial and industrial sites. These assessments included Phase I
20 Environmental Site Assessments, site investigations, and special studies for projects
21 involving litigation support. In addition, I performed many in-field remedial
22 investigations at hazardous waste release sites to determine the nature and extent of
23 contamination    from petroleum hydrocarbons, chlorinated solvents, pesticides,
24 polychlorinated biphenyls (PCBs), heavy metals, and other chemical contaminants. In
25 addition to site investigations, I was assigned to a number of projects involving active
26 remediation activities, as well as operation and maintenance of remediation systems. I

27 also participated in several projects involving preparation of storm water pollution
28 prevention plans, and NPDES stormwater compliance sampling and reporting. While at
                                                1
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                               DECLARATION OF ROB HESSE

                                           Exhibit D-2
                                           Page 1213
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 5 of 33 Page ID
                                      #:7738


 1 EKI, I conducted a wide variety of services on projects that developed my knowledge of
 2 historical and contemporary industrial operations and handling of chemicals, sources of
 3 contamination, and site characterization methodology to identify sources of pollution. I

 4 also managed CAD/GIS mapping activities for the Santa Monica office at EKI during
 5 these years.
 6        In 2000, I moved to another consulting firm, Komex H2O Science, Inc. (“Komex”)
 7 in West Los Angeles, California. At Komex, I performed similar services on projects at
 8 sites with contamination from petroleum hydrocarbons, chlorinated solvents, and other
 9 chemicals. In May 2003, I received my license as a Registered Geologist in California
10 and was promoted to a Senior Staff Geologist. At Komex, I conducted several field
11 investigations at hazardous waste release sites. My primary role at Komex was to manage
12 environmental database and GIS mapping operations for several large projects involving
13 litigation support activities. One such project was to manage annual reporting for the
14 Charnock Well Field MTBE Investigation for the City of Santa Monica. At Komex, I

15 further developed my experience in areas of environmental site assessment and complex
16 environmental mapping and data analysis projects.
17        In June 2003, I founded the consulting firm SWAPE with several colleagues from
18 Komex. Since that time, I have worked on a large number of projects, most of which have
19 involved litigation concerning releases of chemical contaminants to soil, groundwater,
20 surface water, and atmospheric emissions. I have studied numerous types of historical and
21 active industrial facilities and managed research tasks to assist in the preparation of expert
22 reports for other expert witnesses and for my own assignments. Based on my accumulated
23 experience, my practice at SWAPE is primarily concentrated on environmental site
24 assessment, as well as environmental data analysis and litigation support. I have testified
25 at depositions in three cases, two of which involved releases of petroleum hydrocarbons
26 and/or MTBE to soil and groundwater, and one of which involved collection of surface

27 water samples relating to stormwater releases from a construction site contaminated by
28 PCBs. I have worked on several projects as a consulting expert involving PCBs and have
                                                 2
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                 DECLARATION OF ROB HESSE

                                            Exhibit D-2
                                            Page 1214
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 6 of 33 Page ID
                                      #:7739


 1 studied a large number of areas around the country that have been contaminated by PCBs.
 2 I have also participated in several projects within the Los Angeles area and San Diego
 3 relating to stormwater inspections and sampling.

 4        Over many years of practice, I have had the opportunity to develop expertise in
 5 areas of environmental data analysis and mapping. I have performed environmental
 6 assessments of many areas in most of the states in the country, including local, regional,
 7 and state-wide evaluations. In addition, over the last 25 years I have accumulated a large
 8 amount of knowledge and expertise concerning the fate and transport of chemicals in the
 9 environment, remediation methodologies and technologies, environmental regulatory
10 agency policies and guidance, and practices used by other environmental professionals.
11        2.    U.S. EPA SUPERFUND SITE ANALYSIS
12        2.1   Overview and Process
13        A Superfund Site is a location/area of land or sediments that have been
14 contaminated by hazardous waste or toxic chemicals and identified by the U.S. EPA as a

15 candidate for cleanup because the site poses a risk to human health and/or the
16 environment. Several hundred Superfund Sites are documented by U.S. EPA to have
17 PCBs as a contaminant of concern (“COC”). For this project, I was assigned the task to
18 evaluate an inventory of Superfund Sites provided to me by Baker. As documented
19 separately by Michael Trapp, Ph.D. of Baker, the inventory of Superfund Sites included
20 for evaluation was based on GIS/geospatial analyses conducted as part of their work on
21 this project and consists of an inventory of 283 Superfund Sites (“283 List”). This
22 inventory of 283 Superfund Sites is based on U.S. EPA data obtained by Baker, updated
23 as recently as June 9, 2020. This section of my report describes the methodology that I
24 used for evaluating these Superfund Sites for this project. My analysis was also conducted
25 using a list of 2,528 Class Members received from Baker, updated as recently as June 19,
26 2020 and a U.S. EPA database that identifies Noticed Parties for Superfund Sites, updated

27 as recently as May 22, 2020 (described in Section 2.5).
28
                                               3
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                               DECLARATION OF ROB HESSE

                                          Exhibit D-2
                                          Page 1215
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 7 of 33 Page ID
                                      #:7740


 1        My assignment for the project was to determine whether any Superfund Site in the
 2 283 List was impacted by PCBs as a result of contributions from stormwater discharges,
 3 including municipal separate storm sewer systems (“MS4s”) and/or combined sewer

 4 overflows (“CSOs”), associated with Class Members.
 5        My initial process of review was to screen through U.S EPA Superfund records and
 6 identify any Superfund Sites in the 283 List that met certain criteria, which would then
 7 determine if a Site was “flagged” for additional review.
 8        Superfund Sites in the 283 List inventory were evaluated based on the following
 9 criteria:
10        whether a Superfund Site has any potential or confirmed contributions to
11        its PCB contamination from MS4 and/or CSO discharges, and
12        whether a Class Member is identified by U.S. EPA as a Noticed Party
13
          and/or Potentially Responsible Party (collectively “PRP”).

14        This first phase review of Superfund Sites was performed by myself as well as two
15 of my associates at SWAPE.
16        The research team screened U.S. EPA information and records for each of the
17 Superfund Sites in the 283 List inventory and identified site-specific information for each
18 Site. A summary of the 283 List Superfund Sites reviewed for this project is presented in
19 Exhibit A.
20        U.S. EPA Superfund records were reviewed for each of the Superfund Sites listed
21 in the 283 List by the research team. Following discussions regarding the records review
22 and data logging process, the research was conducted on a site by site basis. Superfund
23 records review (see Section 2.3) was performed to understand the site history at each Site,
24 the nature and extent of contamination, confirm PCB contamination, and search for
25 information indicating whether a site’s PCB contamination involved contributions from
26 MS4 and/or CSO discharges. The Superfund records generally contain information on

27 principal PRPs; however, a specific U.S. EPA database was utilized for identifying PRPs
28
                                                4
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                               DECLARATION OF ROB HESSE

                                           Exhibit D-2
                                           Page 1216
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 8 of 33 Page ID
                                      #:7741


 1 for each Superfund Site (see Section 2.5). Superfund records were found for the majority
 2 of Sites on dedicated U.S. EPA website pages for each Site. However, as noted in Section
 3 2.4 below, U.S. EPA records and/or documents were not found for a small number of the

 4 Superfund Sites.
 5        For each of the Superfund Sites in the 283 List, SWAPE included in its research
 6 the following information:
 7                  • Pollutants/Hazardous Substances on Site
 8                  • Status of Superfund Site Remediation (Planned, In Progress, Finished)
 9                  • Status Source Link (hyperlink to U.S. EPA website page)
10                  • Municipal/Class Member Responsible Parties
11                  • Reason for Class Member Responsibility (MS4/CSO related)
12        2.2    Review of U.S. EPA Superfund Websites
13        The Superfund records reviewed included a variety of documents and information
14 from U.S. EPA sources available in the public-record and accessible via the internet.

15 Dedicated U.S. EPA website pages for each of the Superfund Sites was the first resource
16 used for site information.
17        In general, the approach used by the research team consisted of reviewing the
18 Superfund website first, followed by review of selected Superfund documents (examples
19 listed below). The first step in the evaluation of each site generally consisted of filling in
20 the 283 List with general site information obtained from the site-specific U.S. EPA
21 website pages. The pollutants present at each Site can be determined using a site-specific
22 document (e.g., Record of Decision) and/or a “Contaminant List” table present on a site-
23 specific Superfund Site webpage. Similar website information was used to determine the
24 general site background or history, nature and extent of contamination, and status of
25 Superfund Sites. As indicated below, the U.S. EPA websites for most of the Superfund
26 Sites contained these sources of information.

27
28
                                                 5
                                                                 CASE NO.: 2:16-cv-03493-FMO-AS
                                                                  DECLARATION OF ROB HESSE

                                            Exhibit D-2
                                            Page 1217
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 9 of 33 Page ID
                                      #:7742


 1        2.3   Review of Publicly Available Documents on U.S. EPA Websites
 2        For most of the Superfund Sites in the 283 List, several types of documents that are
 3 typically developed during the Superfund process were reviewed and searched for site-

 4 specific information. These documents generally consisted of the following types of
 5 Superfund reports/records:
 6        •     Fact Sheets / Community Updates
 7        •     Remedial Investigation (reports, work plans, etc.)
 8        •     Feasibility Study (reports, work plans, etc.)
 9        •     Record of Decision (“ROD”, describes the selected cleanup remedy)
10        •     Explanation of Significant Differences (describes changes, after ROD)
11        •     Five Year Review (documents site status each five-years after cleanup
12              action(s))
13        •     Administrative Records (e.g., Consent Decree)
14        Site-specific Superfund websites and selected available documents, including but
15 not limited to the above, were reviewed and searched to record information about each
16 Superfund Site, such as site history, nature and extent of contamination, source(s) of site
17 contamination, and remedial actions, as well as the principal PRPs involved in cleanup
18 activities. Documents were keyword-searched using terms such as “storm”, “stormwater”,
19 “MS4,” and/or “CSO,” and “PCB” to locate information about potential stormwater
20 discharges and PCB occurrence. Most of the Superfund records indicated above contain
21 information about significant sources of PCB contamination that have been identified or
22 suspected. For several Superfund Sites where stormwater discharges have been identified
23 as a potential contributing source, the Superfund website information and/or documents
24 generally indicated this finding. In several cases, specific storm drains (MS4 or CSO) and
25 owners/operators were identified. In other instances, stormwater discharges were
26 indicated as a potential contributing source, but no specific stormwater owners/operators

27 were identified. For most of the Superfund Sites reviewed, there were no indications of
28 stormwater contributions to Site contamination indicated in the U.S. EPA records and
                                                6
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                 DECLARATION OF ROB HESSE

                                           Exhibit D-2
                                           Page 1218
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 10 of 33 Page ID
                                       #:7743


 1 contamination was a direct result of historical industrial/commercial operations and
 2 releases onsite.
 3        2.4    Research for First Criteria: Stormwater Discharges
 4        For each Superfund Site, the U.S. EPA records review process was performed to
 5 identify whether a Superfund Site has any potential or confirmed contributions to its PCB
 6 contamination from MS4 and/or CSO discharges. The process used by the research team
 7 started with review of the Superfund website information pages and followed by review
 8 of Superfund documents. This process was conducted until definitive information on
 9 whether a site met criteria was found or not found following records review.
10        Some Superfund Sites were selected for further review based on the research that
11 indicated potential or confirmed contributions to the site’s PCB contamination from MS4
12 and/or CSO discharges. At this stage, the selection was based on whether the Superfund
13 records indicated potential or confirmed stormwater discharges regardless of whether
14 PRPs were identified. If a Superfund Site was contaminated as a result of historical

15 operations onsite, and no indications of stormwater discharges were identified in the
16 Superfund records, then that Site was determined to be outside of the criteria.
17        During the first phase of screening the 283 List, Superfund Sites were evaluated
18 concerning potential or confirmed contributions to the site’s PCB contamination from
19 MS4 and/or CSO discharges. For Superfund Sites that were determined to NOT have
20 potential or confirmed MS4/CSO contributions, the records in the 283 List were flagged
21 to indicate a finding of “None” in the field [Reason for Class Member Responsibility].
22 Alternatively, Superfund Sites determined to have potential or confirmed MS4/CSO
23 contributions were flagged regarding “MS4”, “CSO”, or combined contribution (see
24 Exhibit A).
25        During the review process, an extensive review of publicly available documents
26 was performed for most of the sites and for all of the sites where documents were

27
28
                                                7
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                               DECLARATION OF ROB HESSE

                                          Exhibit D-2
                                          Page 1219
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 11 of 33 Page ID
                                       #:7744


 1 available.1 Some websites did not contain publicly available documents. Additional
 2 information used by the research team to screen Superfund Sites was obtained from the
 3 information pages of the U.S. EPA websites for each Site, or other indicating documents

 4 such as a Record of Decision or state report. Based on the entire research team’s analysis
 5 and review, I do not believe any Superfund Site, without publicly available documents on
 6 its corresponding website, includes any qualifying Class Member stormwater PCB
 7 contribution. Thus, of the Superfund Sites without publicly available documents on its
 8 corresponding website, it is my professional opinion that none should be added to the
 9 ultimate Qualifying Sediment Sites List. I believe our research of the publicly available
10 information is complete and exhaustive to the best of my knowledge and experience.
11           2.5   Research of Second Criteria: Review of U.S. EPA Noticed Parties (PRP)
12 Database
13           The research team evaluated each Superfund Site in the 283 List to determine
14 whether a Class Member is identified by U.S. EPA as a PRP. In order to determine

15 whether a Class Member was identified by U.S. EPA as a PRP for any of the Superfund
16 Sites in the 283 List, a database extract obtained from U.S. EPA’s Superfund Enterprise
17 Management System (“SEMS”) was used. The specific dataset is called the Noticed
18 Parties at Sites in SEMS (FOIA 11).2 This dataset (hereinafter referred to as the “PRP
19 Database”) contains a listing of all entities that have received notices from U.S. EPA
20
21   1
         During the screening of the Superfund Records, an attempt was made to determine if
22 any Class Member was identified as a PRP and whether PRP status was potentially related
23
   to stormwater discharges. Based on review of the Superfund records, specific
   owners/operators of stormwater conveyances (i.e., storm drains [MS4/CSO]) were
24 indicated for only a small number of Sites. To ultimately determine PRP status of any
25
   Class Member for each Superfund Site, a specific U.S. EPA database that tracks Noticed
   Parties for Superfund Sites was used (see Section 2.5).
26
     2
27  Noticed Parties at Sites in SEMS (FOIA 11). Superfund Data and Reports. United States
   Environmental Protection Agency. Online at: https://www.epa.gov/superfund/superfund-
28 data-and-reports.
                                                8
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                               DECLARATION OF ROB HESSE

                                           Exhibit D-2
                                           Page 1220
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 12 of 33 Page ID
                                       #:7745


 1 concerning potential liability or were involved in any of several types of other
 2 administrative actions relating to a Superfund Site. The PRP Database is a Microsoft
 3 Excel spreadsheet attachment that is archived within a PDF file.3

 4         The PRP Database is updated approximately monthly. The version of the PRP
 5 Database used for the final evaluation was updated as recently as May 22, 2020.
 6         I believe the SEMS database is the most comprehensive and complete method for
 7 reviewing each site for potential Class Member responsibility. Following is a more
 8 detailed description of the PRP Database and the process used by the research team to
 9 identify noticed Class Members for Sites.
10         The PRP Database tracks several different types of notices that PRPs have received
11 from U.S. EPA for each Superfund Site. The PRP Database indicates the type(s) of notices
12 sent to PRPs in a field named [ACTION TYPE SEQ]. The types of notices sent to PRPs
13 include: General Notice Letter, Special Notice Letter, Administrative Order on Consent,
14 Administrative/Voluntary Cost Recovery, Consent Agreement, Consent Decree, and

15 others. U.S. EPA uses two types of letters to communicate with PRPs (General Notice
16 and Special Notice Letters).4 General Notice Letters inform recipients that they have been
17 identified as PRPs at Superfund Sites and related information. Special Notice Letters
18 gives PRPs information on why EPA thinks they are liable and EPA's plans for the
19 cleanup of the Site. For purposes of the project, the listing of a Class Member in the PRP
20 Database was used as the qualifying criteria to determine PRP status for a Superfund Site.
21         The PRP Database was searched for each Superfund Site and for all the Class
22 Members listed in the Class Member List. The PRP Database spreadsheet contains a field
23
24   3
        Once the PRP Database (PDF document) is downloaded from EPA’s website and
25
     opened, an archived attachment (Microsoft Excel spreadsheet) is indicated as part of the
     file. Once this spreadsheet file is extracted from the PDF it can be saved as a separate file
26   and used for searching Superfund Sites.
     4
27           Superfund       "Notice         of      Liability"     Letters.     Online        at:
     https://www.epa.gov/enforcement/superfund-notice-liability-letters.       United      States
28   Environmental Protection Agency.
                                                  9
                                                                 CASE NO.: 2:16-cv-03493-FMO-AS
                                                                  DECLARATION OF ROB HESSE

                                             Exhibit D-2
                                             Page 1221
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 13 of 33 Page ID
                                       #:7746


 1 indicating the name of the Superfund Site ([Site Name]). Within the spreadsheet, the
 2 AutoFilter tool was used to select only the specific Superfund Site of interest for
 3 evaluation. Once the AutoFilter was used to select a particular Site, the parties that

 4 received U.S. EPA notices associated with the Site were isolated in a field named [Party
 5 Name]. The contents of the [Party Name] field were then copied into a temporary
 6 spreadsheet and duplicates removed. The parties listed in this spreadsheet field were then
 7 reviewed (visually) to identify Class Members using the Class Member List for reference.
 8 As a matter of practice, the research team entered the names of all parties noticed for Sites
 9 that appeared to be Class Members into the 283 List.
10        Any listing of a Class Member in the PRP Database for a Superfund Site was
11 considered an indication of PRP status. For those Superfund Sites with no Class
12 Member(s) indicated in the PRP Database, the records in the 283 List were flagged to
13 indicate a finding of “None” in the field [Municipal/Class Member Responsible Parties].
14 For Superfund Sites with a Class Member(s) listed in the PRP Database, a Class

15 Member(s) name (e.g., Port of Portland) was recorded in the 283 List in the
16 [Municipal/Class Member Responsible Parties] field. The results of the evaluation of
17 Superfund Sites in the 283 List are presented in Exhibit A.
18        Note that entities listed in the [Municipal/Class Member Responsible Parties] field
19 in the 283 List include all of the parties listed for Superfund Sites in the PRP Database
20 that appeared to the research team to resemble a name in the Class Member List. This
21 approach was used to capture all potential Class Members associated with Superfund Sites
22 and was overly inclusive. As a result, there are some duplicate names for Class Members
23 in Exhibit A. A Class Member associated with a certain Site during the first phase review,
24 later determined to be geographically unrelated to stormwater discharges for that
25 particular corresponding Site, was not considered to qualify as a Qualifying Sediment Site
26 Entity.

27        For fifty-seven (57) Superfund Sites in the 283 List inventory, no Site listing was
28 found in the PRP Database to determine whether Class Members are PRPs associated
                                                10
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                 DECLARATION OF ROB HESSE

                                            Exhibit D-2
                                            Page 1222
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 14 of 33 Page ID
                                       #:7747


 1 with those Sites. Twenty-four (24) of these Sites are federal facilities, including primarily
 2 military installations. The other thirty-three (33) Sites are locations where manufacturing,
 3 hazardous wastes disposal, landfilling, or waste handling/recycling activities occurred.

 4 These sites were flagged in the field [Municipal/Class Member Responsible Parties] as
 5 “None Reported.” Additional review of U.S. EPA records for these Sites was performed
 6 to identify potential liability for Class Members, but ultimately none qualified as
 7 Qualifying Sediment Sites because they did not meet the criteria.
 8        2.6    Summary of Results of Review of 283 List Superfund Sites
 9        Out of the Superfund Sites reviewed in the 283 List, a total of 21 sites were initially
10 identified as having potential or confirmed contributions to the site’s PCB contamination
11 from MS4 and/or CSO discharges. Those 21 Sites5 underwent an even further and
12 exhaustive review of the publicly available information, but it was determined that only
13 eight (8) ultimately qualified as Qualifying Sediment Sites because only those eight (1)
14 included at least one Class Member listed as a Noticed or Potentially Responsible Party

15 and (2) involve stormwater contribution of PCBs to a corresponding Site.6
16        2.7    Additional Quality Control/Quality Assurance Efforts
17        For most of the Superfund Sites, the research team conducted additional quality
18 control/quality assurance review of the Superfund Site to verify the findings of the
19 research conducted during the first phases of review. For the Sites with limited
20 information available from U.S. EPA websites, additional research was conducted to
21 acquire records from other sources. Sites with limited information from U.S. EPA
22 websites were ultimately determined, using publicly available information, to not qualify
23
24
     5
25
     As discussed further in Section 3 below, 20 of these remaining 21 Superfund Sediment
   Sites are also listed in the U.S. EPA Large Sediment Sites list, and thus were subjected to
26 even further review under that analysis. One of these 21 remaining Sites was determined

27 to
   6
      be ineligible due to CSO discharge from a PCB manufacturing facility.
      These eight (8) Sites are the same eight (8) Sites that resulted from the
28 Sediment/Superfund combined research, described in Section 3, below.
                                                 11
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                 DECLARATION OF ROB HESSE

                                            Exhibit D-2
                                            Page 1223
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 15 of 33 Page ID
                                       #:7748


 1 because they did not have both a Class member and an implication of stormwater
 2 contribution of PCBs. In my professional opinion, the entire team’s review and analysis
 3 of the 283 List, including the quality control and quality assurance efforts, extensively

 4 and comprehensively included all appropriate Sites for this Class, based on publicly
 5 available information.
 6        3.     U.S. EPA LARGE SEDIMENT SITES ANALYSIS
 7        3.1    Overview of Large Sediment Sites
 8        Contaminated sediments may limit the beneficial uses of water bodies. They also
 9 may be a contributing factor to fish-consumption advisories. For Class Members with
10 potential or confirmed PCB contributions to Superfund Sites from MS4 and/or CSO
11 discharges, contaminated sediments likely represent the largest liabilities in terms of
12 complexity and cost of cleanup. For this reason, I conducted analysis of large sediment
13 sites tracked by U.S. EPA (“Sediment Sites”).
14        U.S. EPA has developed policy and technical guidance specifically for
15 characterizing    contamination, managing risk, and implementing remedies at
16 contaminated Sediment Sites. The majority of contaminated Sediment Sites in the U.S.
17 are Superfund Sites. Large Sediment Sites typically involve river segments, bays, and
18 harbors that have become contaminated from industrial and urbanized areas, which can
19 also include MS4 and/or CSO discharges from urban sources such as, but not limited to,
20 cities, counties, and port facilities. Thus, Sediment Sites are likely to represent the largest
21 PCB-contaminated sites where Class Members have potential or confirmed contributions
22 from MS4 and/or CSO discharges.
23        U.S. EPA established a two-tiered designation for large contaminated Sediment
24 Sites to ensure that Superfund Site managers appropriately consider sediment
25
26

27
28
                                                 12
                                                                 CASE NO.: 2:16-cv-03493-FMO-AS
                                                                  DECLARATION OF ROB HESSE

                                             Exhibit D-2
                                             Page 1224
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 16 of 33 Page ID
                                       #:7749


 1 management principles in risk management decisions.7 Tier 1 Sites include all sites or
 2 areas where the proposed or selected sediment action will address more than 10,000 cubic
 3 yards or five acres of contaminated sediment. At these sites, the EPA’s regional office

 4 demonstrates to EPA headquarters how it considered sediment management principles in
 5 its decisions. Tier 1 sites can be large and costly remediation sites; however, they are
 6 generally less complex than Tier 2 and a Record of Decision is typically in place. Tier 2
 7 Sites (current and former) include a small number of Tier 1 sites that are large, complex
 8 or controversial.
 9        3.2    Sediment Sites Evaluation
10        A dataset for Tier 1 Sediment Sites was obtained from U.S. EPA.8 This dataset
11 contains 71 sites and metadata that was developed by the U.S. Army Corps of Engineers
12 and U.S. EPA for tracking of Tier 1 Sediment Sites by Remediation Project Managers,
13 headquarters, and regional staff. This dataset tracks Tier 1 sites that have signed a Record
14 of Decision and also documents the remedy selected, estimated costs, contaminants of

15 concern, and other information. The Tier 1 dataset was last updated for public review in
16 July 2015. As discussed below, this list was used as a starting point for evaluating U.S.
17 EPA Sediment Sites.
18        The first step in the process of evaluating Sites in the Tier 1 dataset was to identify
19 those Sediment Sites with PCBs. The original Tier 1 list contains a field named [COC],
20 which contains the chemicals of concern for each of the Operable Units ([Area Name])
21 for each [Site]. Records containing PCBs (e.g., Aroclor 1254, PCBs) in the [COC] field
22 were highlighted. Sediment Sites information from the original Tier 1 Sediment Sites
23
24
     7
25
     Site Designations and CSTAG Applicability. Contaminated Sediments Technical
   Advisory Group. Online at: https://www.epa.gov/superfund/contaminated-sediments-
26 technical-advisory-group. United States Environmental Protection Agency.
   8
27   Large Sediment Sites: Tiers 1 & 2. Tier 1 Sediment Site List (.XLS). United States
   Environmental Protection Agency. Online at: https://www.epa.gov/superfund/large-
28 sediment-sites-tiers-1-2.
                                                 13
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                 DECLARATION OF ROB HESSE

                                            Exhibit D-2
                                            Page 1225
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 17 of 33 Page ID
                                       #:7750


 1 dataset was then compiled into a new list, including the Site name, Operable Unit Area,
 2 and Contaminants (e.g., PCBs, metals, VOCs, etc). The format of the new list with Tier
 3 1 Sites was then simplified to provide single-row records of Sites, with associated

 4 Operable Unit(s), and Contaminants (e.g., PCBs, metals, pesticides, etc.). Sediment Sites
 5 with PCBs were then highlighted on the list for visual identification. Each of the Sediment
 6 Sites with PCBs indicated as a COC was then evaluated using the PRP Database to
 7 determine if a Class Member(s) was noticed by U.S. EPA and this information recorded
 8 in the list as “Yes” or “None”. Tier 1 Sediment Sites with a noticed Class Member were
 9 then highlighted. A total of thirteen (13) Tier 1 Sediment Sites with PCBs and at least one
10 Class Member indicated in the PRP Database were identified. These thirteen (13) Tier 1
11 Sites were then reviewed using corresponding Superfund Site documents, as further noted
12 below.9
13        In addition, the U.S. EPA’s Contaminated Sediments Technical Advisory Group
14 (“CSTAG”) that authored the July 2015 Tier 1 list was contacted, and an up to date Tier

15 1 list was requested and a site-names only, redacted version of the up to date Tier 1 list
16 was subsequently provided. This updated list of Tier 1 Sites included an additional seven
17 (7) relevant Sites. However, none of the updated Tier 1 Sites provided ultimately qualified
18 for inclusion, after the same full review.
19        U.S. EPA provides a listing of Tier 2 Sediment Sites on its website.10 This list of
20 Tier 2 Sediment Sites includes current or former Tier 2 sites as designated by the U.S.
21 EPA’s Contaminated Sediments Technical Advisory Group (“CSTAG”). Former Tier 2
22 sites are those with a Record of Decision in place. Like the process used for Tier 1 Sites
23 above, Tier 2 Sediment Sites were compiled into a simple list for initial evaluation. This
24 list included seven (7) current and ten (10) former Tier 2 Sediment Sites. A preliminary
25
26   9
     Tier 1 Sites were reviewed alongside Tier 2 Sites, using publicly available Superfund
27 Site
   10
        documents.
      Large Sediment Sites: Tiers 1 & 2. United States Environmental Protection Agency.
28 Online at: https://www.epa.gov/superfund/large-sediment-sites-tiers-1-2.
                                                14
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                               DECLARATION OF ROB HESSE

                                           Exhibit D-2
                                           Page 1226
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 18 of 33 Page ID
                                       #:7751


 1 review of Superfund records was then conducted to determine those Tier 2 Sediment Sites
 2 (total of 17) that have PCBs as contaminants. In addition, the PRP Database was searched
 3 for each of the Tier 2 Sediment Sites to determine if a Class Member(s) has been Noticed

 4 by U.S. EPA. A total of eight (8) Tier 2 Sediment Sites with PCBs with at least one Class
 5 Member indicated in the PRP Database were identified.
 6        These eight (8) Tier 2 Sites were then added into a new combined list with selected
 7 Tier 1 Sediment Sites for detailed Superfund records review.
 8        3.3    Sediment Site to Superfund Site Comparison
 9        Superfund Sites in the 283 List (described in Section 2) with potential or confirmed
10 PCB contributions from MS4 and/or CSO discharges and one or more Class Member(s)
11 identified in the PRP Database were compared to the selected Sediment Sites inventory.
12 Twenty (20) Superfund Sites identified for detailed records review were listed with the
13 Site Name—this was based on potential Class Member and/or stormwater discharge.
14 Superfund Sites were cross-referenced with Sediment Sites, including as “Tier 1”, “Tier

15 2 Current”, “Tier 2 Former”, or “None”. Of the twenty (20) Superfund Sites in the 283
16 List that were identified for further review, fifteen (15) Sites overlapped with the selected
17 inventory of Sediment Sites. Of the five (5) non-overlapping Sites, three (3) of the five
18 (5) Superfund Sites were added to the inventory of Sediment Sites for detailed review of
19 Superfund records. Two (2) of the five (5) Superfund Sites were excluded from further
20 review because they did not have a Class Member(s) identified in the PRP Database.
21        3.4    Review of U.S. Sediment Sites Using Superfund Site Documents
22        A detailed review of Superfund records was conducted for each of the twenty (20)
23 Tier 1 and Tier 2 Sediment Sites/Superfund Sites and of the three (3) additional Superfund
24 Sites from the 283 List, all of which were selected for further research. Research was then
25 conducted using records available from U.S. EPA Superfund websites to determine
26 whether these Sediment/Superfund Sites have any potential or confirmed contributions to

27 its PCB contamination from MS4 and/or CSO discharges and also Class Members. The
28
                                                15
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                 DECLARATION OF ROB HESSE

                                            Exhibit D-2
                                            Page 1227
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 19 of 33 Page ID
                                       #:7752


 1 remaining 23 Sediment/Superfund Sites underwent a further detail-intensive review
 2 process of records and publicly available information.
 3           The process that I utilized began with review of the Superfund website pages for
 4 each Site. Superfund documents were also downloaded from the U.S. EPA website for
 5 each Site for review. The types of documents that were collected and reviewed for each
 6 Site varied. The Superfund documents that were keyword-searched and reviewed for
 7 these Sites included many of the types of records listed in Section 2.1. Review of records
 8 for each Site was continued to the point a determination could be made, as to whether a
 9 site’s PCB contamination involved contributions from MS4 and/or CSO discharges and
10 whether a Class Member was involved—all of the selected Sediment Sites were evaluated
11 using the PRP Database and Class Member List to identify Class Members. The inventory
12 of Sediment/Superfund Combined Inventory, inclusive of the up to date Tier 1 site from
13 CSTAG, evaluated at this stage is summarized in Exhibit B.11
14           3.5   Summary of Results of Review of Sediment/Superfund Sites
15           A total of twenty-nine (29) Sediment/Superfund Sites were reviewed in the final
16 process.12 Based on my review and evaluation of U.S. EPA records and other publicly
17 available information for the selected Sediment Sites, a total of eight (8) Sediment Sites
18 were determined to meet criteria and were identified for inclusion in the settlement model.
19 These Sites are presented in Table 1, below.
20
21
22
23   11
          Two sites (Palos Verdes Shelf and Montrose Chemical Corp.) were combined into one
24 record for review purposes because the sites are related. Also, two sites associated with
25
   the Gowanus Canal were combined. These combinations resulted in a total of 29 sites on
   Exhibit B.
26 12 This inventory included the consolidation of two listings for one site (Gowanus Canal),

27 which appeared in from both Tier 1 and 2 Sediment Site datasets. In addition, another
   Tier 1 site (Montrose Chemical Corp.) was consolidated for review with a Tier 2 site
28 (Palos Verdes Shelf) because the sites are related. See Exhibit B.
                                                16
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                DECLARATION OF ROB HESSE

                                            Exhibit D-2
                                            Page 1228
     Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 20 of 33 Page ID
                                       #:7753


 1
 2       Table 1- Sediment Sites with Class Members Included in Settlement Model
 3         Sediment Site                         Class Member(s)
      Diamond Alkali ‐ Lower Passaic River City of Newark
 4    (Newark, NJ)
 5    Newtown Creek (New York, NY)               New York City

 6    Gowanus Canal (New York, NY)            New York City
 7    Lower Duwamish Waterway (Seattle, WA)   City of Seattle, King County, Port of
                                              Seattle, City of Tukwila
 8    Portland Harbor (Portland, OR)          City of Portland, Port of Portland
 9    Commencement Bay, Near Shore/Tide Flats City of Tacoma, Port of Tacoma
      (Tacoma, WA)
10    Harbor Island (Lead) (Seattle, WA)      City of Seattle, Port of Seattle
11    Pacific Sound Resources (Seattle, WA)   Port of Seattle
12
13           4.    TMDL ALTERNATIVES

14           In addition to the above, I provided research support to Baker, which was tasked

15 with identifying TMDL Alternatives and TMDL Direct to Implementation regulation
16 (collectively “TMDL Alternatives”) for Class Members, which included the identification
17 of the availability of records, such as Consent Decrees, Orders, and Cost Recovery
18 Actions, on state-supported websites.
19           I conducted research on TMDL Alternatives for the states of Hawaii, New Mexico,

20 New York, Ohio, Pennsylvania, Rhode Island, South Carolina, Tennessee, Utah,
21 Vermont, and Washington.
22           First, I researched a U.S. EPA website13 to identify whether these states have

23 TMDL Alternatives listed on a waterbody by waterbody basis. This website provided
24 links to website pages for individual states that contain water quality assessment
25 information. For each individual state, “TMDL Alternatives by Cause of Impairment” are
26

27   13
          Water Quality Assessment and TMDL Information. United States Environmental
28 Protection Agency. Online at: https://ofmpub.epa.gov/waters10/attains_index.home.
                                                17
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                DECLARATION OF ROB HESSE

                                            Exhibit D-2
                                            Page 1229
Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 21 of 33 Page ID
                                  #:7754




         provided, if any, in a tabular format within the body of the Water Quality Assessment
     2 Report that is presented on the website page. For each state that I reviewed, I tracked

     3   information on TMDL Alternatives from this EPA website and provided this information
     4   to Baker. A description of the TMDL Alternatives analysis is presented by Michael Trapp,
     5 Ph.D. of Baker under separate cover.

     6         I also conducted an additional quality assurance review of information on TMDL
     7   Alternatives with the Baker team. For this assignment I reviewed State websites for all 50
     8   states to determine if alternative categories other than Category 4b were used by any of
     9   the states as a TMDL Alterative for PCB-impaired water bodies. Based on my research,
    10 I determined that some States have designated and/or utilize alternatives (e.g., Category
    11   4e, 5-alt, 5r) other than Category 4b for TMDL Alternatives. I provided this research to
    12 Baker. The final evaluation of TMDL Alternatives for this project was performed by
    13   Baker and is reported under separate cover.
    14
    15                                  f June 2020,   atS tt/lT-11 /f1OAJ/~·1- California.
    16
    17
    18         Rob Hesse

    19

   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                       18
                                                                       CASE NO.: 2:16-cv-03493-FMO-AS
                                                                        DECLARATION OF ROB HESSE



                                           Exhibit D-2
                                           Page 1230
Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 22 of 33 Page ID
                                  #:7755




                        EXHIBIT A

                                 Exhibit D-2
                                 Page 1231
                  Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 23 of 33 Page ID
                                                    #:7756
                                                   Exhibit A ‐ PCB Superfund Sites (283 List)

#    Superfund Site Name                          State Class Member Responsible Parties                Class Member Stormwater Contribution
     ABERDEEN PROVING GROUND (MICHAELSVILLE
1    LANDFILL)                                    MD    None                                            None
2    ABEX CORP.                                   VA    CITY OF PORTSMOUTH                              None
3    ADIRONDACK STEEL                             NY    None                                            None
4    AEROJET GENERAL CORP.                        CA    None                                            None
5    AEROVOX                                      MA    None                                            None
6    ALAMEDA NAVAL AIR STATION                    CA    None Reported                                   None
7    ALLIED CHEMICAL & IRONTON COKE               OH    None                                            None
     ALLIED PAPER, INC./PORTAGE CREEK/KALAMAZOO
8    RIVER                                        MI    CITY OF KALAMAZOO                               None
9    ALUMINUM COMPANY OF AMERICA ‐ DAVENPORT      IA    None                                            None
10   AMERICAN CHEMICAL SERVICE, INC.              IN    CITY OF KALAMAZOO                               None
11   AMERICAN STEEL DRUM SERVICE INCORPORATION    OH    None Reported                                   None
12   AMNICOLA DUMP                                TN    CITY OF CHATTANOOGA                             None
13   AMOCO CHEMICALS (JOLIET LANDFILL)            IL    None                                            None
14   ANNISTON PCB SITE (MONSANTO CO)              AL    None                                            None
15   ANSONIA COPPER & BRASS                       CT    None                                            None
16   APCO MOSSBERG COMPANY, INC.                  MA    None                                            None
17   ATLANTIC RESOURCES                           NJ    None                                            None
18   ATLANTIC WOOD INDUSTRIES, INC.               VA    CITY OF PORTSMOUTH                              None
19   BAKER PROPERTY                               IN    None Reported                                   None
20   BANGOR ORDNANCE DISPOSAL (USNAVY)            WA    None Reported                                   None
21   BELGRADE TRANSFORMER SITE                    PA    None                                            None
22   BELOIT CORP.                                 IL    None                                            None
23   BELVIDERE MUNICIPAL LANDFILL                  IL   CITY OF BELVIDERE                               None
24   BENNETT STONE QUARRY                         IN    None                                            None
25   BERLIN & FARRO                               MI    CITY OF BURTON; CITY OF FLINT                   None
     BONNEVILLE POWER ADMINISTRATION ROSS
26   COMPLEX (USDOE)                              WA    None Reported                                   None
27   BOSSERT MFG.                                 NY    None                                            None
28   BOWERS LANDFILL                              OH    None                                            None
29   BRESLUBE‐PENN, INC.                          PA    CITY OF COLUMBUS                                None
30   BREWERY PCBS                                 CA    None Reported                                   None
31   BROOK INDUSTRIAL PARK                        NJ    None                                            None
32   BRUCE PRODUCTS                               MI    None                                            None
33   BUFFALO WEAVING & BELTING COMPANY            NY    None Reported                                   None
34   BUTTERWORTH #2 LANDFILL                      MI    CITY OF GRAND RAPIDS                            None
35   CARTER CARBURETOR                            MO    None                                            None
36   CARTER LEE LUMBER CO.                        IN    None                                            None
37   CEDAR CREEK                                  WI    None                                            None
38   CENTRAL AVE PCB DRUM                         IN    None Reported                                   None
39   CHEM‐DYNE                                    OH    HAMILTON LIGHT & POWER CO. (CITY OF HAMILTON)   None

                                                                      Page 1 of 9
                                                                   Exhibit D-2
                                                                   Page 1232
                   Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 24 of 33 Page ID
                                                     #:7757
                                                Exhibit A ‐ PCB Superfund Sites (283 List)

#    Superfund Site Name                       State Class Member Responsible Parties                  Class Member Stormwater Contribution
40   CHEMICAL & MINERALS RECLAMATION           OH None                                                 None
41   CHEMICAL CONTROL                          NJ PORT AUTHORITY (NY & NJ)                             None
42   CHEMICAL RECOVERY                         OH None                                                 None
43   CIBA‐GEIGY CORP.                          NJ BOROUGH OF MATAWAN                                   None
44   CIW ROMULUS SITE                          MI None                                                 None
45   CLEVELAND TRENCHER                        OH None                                                 None
46   COLUMBIA GAS TRANSMISSION CORP.           WV None                                                 None
47   COLUMBUS AUTO PARTS                       OH None                                                 None
48   COLUMBUS OLD MUNICIPAL LANDFILL #1        IN CITY OF COLUMBUS                                     None
                                                  CITY OF TACOMA; PORT OF TACOMA; CITY OF              MS4 ‐ CITY OF TACOMA; PORT OF TACOMA;
                                                  CENTRALIA; CITY OF SEATTLE CITY LIGHTS DEPT.;        None ‐ CITY OF CENTRALIA; CITY OF SEATTLE CITY LIGHTS
                                                  DOUGLAS COUNTY PUD; PUBLIC UTILITY DISTRICT NO. 1    DEPT.; DOUGLAS COUNTY PUD; PUBLIC UTILITY DISTRICT
                                                  OF CHELAN COUNTY; PUBLIC UTILITY DISTRICT NO. 1 OF   NO. 1 OF CHELAN COUNTY; PUBLIC UTILITY DISTRICT NO.
                                                  CLARK COUNTY; PUBLIC UTILITY DISTRICT NO. 1 OF       1 OF CLARK COUNTY; PUBLIC UTILITY DISTRICT NO. 1 OF
                                                  COWLITZ COUNTY; PUBLIC UTILITY DISTRICT NO. 1 OF     COWLITZ COUNTY; PUBLIC UTILITY DISTRICT NO. 1 OF
                                                  DOUGLAS COUNTY; PUBLIC UTILITY DISTRICT NO. OF       DOUGLAS COUNTY; PUBLIC UTILITY DISTRICT NO. OF
                                                  LEWIS COUNTY; PUBLIC UTILITY DISTRICT NO. 1 OF       LEWIS COUNTY; PUBLIC UTILITY DISTRICT NO. 1 OF
                                                  SNOHOMISH COUNTY; PUBLIC UTILITY DISTRICT NO. 2 OF   SNOHOMISH COUNTY; PUBLIC UTILITY DISTRICT NO. 2 OF
49   COMMENCEMENT BAY, NEAR SHORE/TIDE FLATS   WA GRANT COUNTY                                         GRANT COUNTY
50   COMMENCEMENT BAY, SOUTH TACOMA CHANNEL    WA CITY OF TACOMA                                       None
                                                  CITY OF TOLEDO; MUNICIPAL UTILITIES, CITY OF
                                                  BOWLING GREEN; THE CITY OF OREGON, OHIO; COUNTY
51   COMMERCIAL OIL SERVICE INCORPORATION      OH OF LUCAS; WOOD COUNTY                                None
52   CONCORD NAVAL WEAPONS STATION             CA None                                                 None
                                                  CITY OF BEACON; CITY OF NEWBURGH; CITY OF
53   CONSOLIDATED IRON AND METAL               NY POUGHKEEPSIE                                         None
54   CONTINENTAL STEEL CORP.                   IN None                                                 None
55   COOPER DRUM CO.                           CA None                                                 None
56   CORNELL DUBILIER ELECTRONICS INC.         NJ None                                                 None
57   COSDEN CHEMICAL COATINGS CORP.            NJ None                                                 None
58   CSX PCB DERAILMENT                        IL None Reported                                        None
59   CURTIS BAY COAST GUARD YARD               MD None Reported                                        None
60   DEFENSE GENERAL SUPPLY CENTER (DLA)       VA None                                                 None
61   DELAWARE SAND & GRAVEL LANDFILL           DE NEW CASTLE COUNTY                                    None
62   DIAMOND ALKALI CO.                        NJ CITY OF NEWARK                                       MS4/CSO
63   DIAMOND HEAD OIL REFINERY DIV.            NJ TOWN OF KEARNY                                       None
64   DONNA RESERVOIR AND CANAL SYSTEM          TX None                                                 None
65   DOUGLASS ROAD/UNIROYAL, INC., LANDFILL    IN CITY OF MISHAWAKA                                    None
66   DOVER AIR FORCE BASE                      DE None                                                 None
67   DTE ENERGY SUBSTATION EXPLOSION           MI None Reported                                        None
68   DYMET SITE                                MI None                                                 None
69   EAST TENTH STREET                         PA BOROUGH OF MARCUS HOOK                               None

                                                                   Page 2 of 9
                                                                 Exhibit D-2
                                                                 Page 1233
                   Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 25 of 33 Page ID
                                                     #:7758
                                                      Exhibit A ‐ PCB Superfund Sites (283 List)

#     Superfund Site Name                            State Class Member Responsible Parties                Class Member Stormwater Contribution
70    ELECTROVOICE                                   MI None                                               None
71    ELKTON FARM FIREHOLE                           MD None                                               None
72    ELM STREET GROUND WATER CONTAMINATION          IN None                                               None
                                                        CITY OF MINNEAPOLIS; INDIANAPOLIS POWER & LIGHT;
                                                        CITY OF INDIANAPOLIS DEPARTMENT OF
73    ENVIROCHEM CORP.                               IN TRANSPORTATION                                     None
74    FACEMATE                                       MA None                                               None
75    FACET ENTERPRISES, INC.                        NY None                                               None
76    FADROWSKI DRUM DISPOSAL                        WI None                                               None
77    FAIRCHILD AIR FORCE BASE (4 WASTE AREAS)       WA None                                               None
78    FIELDS BROOK                                   OH None                                               None
79    FIKE CHEMICAL, INC.                            WV CITY OF NITRO                                      None
80    FINDETT CORP.                                  MO None                                               None
81    FLUORESCENT RECYCLING                          OH None Reported                                      None
82    FOLKERTSMA REFUSE                              MI None                                               None
83    FORD RD IND LDFL                               OH THE CITY OF ELYRIA; LORAIN COUNTY                  None
84    FOREST GLEN MOBILE HOME SUBDIVISION            NY None                                               None
85    FORMER NANSEMOND ORDNANCE DEPOT                VA None                                               None
86    FORMER WISCONSIN DIE CAST FACILITY             WI None Reported                                      None
87    FORT EUSTIS (US ARMY)                          VA None Reported                                      None
88    FORT WAYNE REDUCTION DUMP                      IN None                                               None
                                                        CITY OF GREEN BAY, WI; GREEN BAY METROPOLITAN
                                                        SEWERAGE DISTRICT; CITY OF DE PERE; CITY OF
89    FOX RIVER NRDA/PCB RELEASES                    WI APPLETON; BROWN COUNTY                             None
90    FRANK FOUNDRIES CORPORATION                    IN None                                               None
91    FRONT STREET TANKER                            PA CITY OF CHESTER                                    None
92    G&H LANDFILL                                   MI CITY OF WARREN                                     None
93    GALEN MYERS DUMP/DRUM SALVAGE                  IN None Reported                                      None
94    GE ‐ HOUSATONIC RIVER                          MA None                                               None
95    GE MOREAU                                      NY None                                               None
      GENERAL ELECTRIC CO. (SPOKANE APPARATUS
96    SERVICE SHOP)                                  WA    None Reported                                   None
97    GENEVA INDUSTRIES/FUHRMANN ENERGY              TX    None                                            None

 98   GORST CREEK‐BREMERTON AUTO WRECKING LANDFILL   WA    None                                            None
 99   GOVERNOR BACON HEALTH CENTER                   DE    None                                            None
100   GOWANUS CANAL                                  NY    NEW YORK CITY                                   MS4/CSO
101   GREINER'S LAGOONS                              OH    None                                            None
102   GROUP EIGHT TECHNOLOGY                         MI    None                                            None
103   GULFCO MARINE MAINTENANCE                      TX    None                                            None
104   H. BROWN CO., INC.                             MI    CITY OF EAST GRAND RAPIDS; CITY OF WYOMING      None
105   HAGEN FARM                                     WI    None                                            None

                                                                           Page 3 of 9
                                                                      Exhibit D-2
                                                                      Page 1234
                   Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 26 of 33 Page ID
                                                     #:7759
                                                      Exhibit A ‐ PCB Superfund Sites (283 List)

#     Superfund Site Name                            State Class Member Responsible Parties              Class Member Stormwater Contribution
106   HANFORD 100‐AREA (USDOE)                       WA    None                                          None
107   HANFORD 1100‐AREA (USDOE)                      WA    None Reported                                 None
108   HANFORD 200‐AREA (USDOE)                       WA    None Reported                                 None
109   HANFORD 300‐AREA (USDOE)                       WA    None Reported                                 None
110   HANLIN‐ALLIED‐OLIN                             WV    None                                          None
111   HARBOR ISLAND (LEAD)                           WA    CITY OF SEATTLE; PORT OF SEATTLE              MS4/CSO
112   HARRIS‐THOMAS INDUSTRIES SITE                  OH    None                                          None
113   HAVERHILL MUNICIPAL LANDFILL                   MA    CITY OF HAVERHILL                             None
114   HAZSORB SITE                                   NY    None Reported                                 None
115   HIMCO DUMP                                     IN    None                                          None
116   HOLLAND BURIED DRUM                            MI    None Reported                                 None
117   HOOKER (102ND STREET)                          NY    None                                          None
118   HOOKER (HYDE PARK)                             NY    None Reported                                 None
119   HOOSIER WOOD PRESERVERS                        IN    None Reported                                 None
120   HORSESHOE ROAD                                 NJ    CITY OF PHILADELPHIA                          None
121   HUNTERS POINT NAVAL SHIPYARD                   CA    None                                          None
122   I.J. COVINGTON ROAD                            IN    None                                          None
123   INGRAM RICHARDSON COMPANY                      IN    None                                          None
124   INTEGRITY DRIVE SOUTH DRUM DUMP                OH    None Reported                                 None
125   INTERSTATE POLLUTION CONTROL, INC.             IL    None                                          None
126   INTERVALE STREET                               MA    None Reported                                 None
127   JET PROPULSION LABORATORY (NASA)               CA    None                                          None
128   JIBBOOM JUNKYARD                               CA    None                                          None
129   JOHNS' SLUDGE POND                             KS    CITY OF WICHITA                               None
      JOLIET ARMY AMMUNITION PLANT (LOAD‐ASSEMBLY‐
130   PACKING AREA)                                  IL    None Reported                                 None
131   KANE & LOMBARD STREET DRUMS                    MD    CITY OF BALTIMORE                             None
132   KENNETH AVENUE                                 NJ    BOROUGH OF SOUTH PLAINFIELD                   None
133   KENNETT SQUARE JUNKYARD                        PA    None                                          None
                                                           ELMIRA, CITY OF; CHEMUNG COUNTY; VILLAGE OF
134   KENTUCKY AVENUE WELL FIELD                     NY    HORSEHEADS                                    None
135   KILEY BARREL ALLEN STREET                      MA    None Reported                                 None
136   KING PHILIP MILLS                              MA    None Reported                                 None
137   KOPPERS CO., INC. (NEWPORT PLANT)              DE    None                                          None
138   L&L GAS AND SERVICE STATION (FORMER)           RI    None Reported                                 None
139   LACKAWANNA REFUSE                              PA    None                                          None
140   LAKE CALUMET CLUSTER                           IL    None                                          None
141   LAMMERS BARREL FACTORY                         OH    None                                          None
      LANGLEY AIR FORCE BASE/NASA LANGLEY RESEARCH
142   CENTER                                         VA    None Reported                                 None
143   LAUER I SANITARY LANDFILL                      WI    None Reported                                 None
144   LAWRENCE METALS (FORMER)                       MA    None                                          None

                                                                           Page 4 of 9
                                                                      Exhibit D-2
                                                                      Page 1235
                   Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 27 of 33 Page ID
                                                     #:7760
                                                          Exhibit A ‐ PCB Superfund Sites (283 List)

#     Superfund Site Name                                State Class Member Responsible Parties                        Class Member Stormwater Contribution
145   LCP CHEMICALS INC.                                  NJ   None                                                    None
146   LEHIGH ELECTRIC & ENGINEERING CO.                   PA   None                                                    None
147   LEMON LANE LANDFILL                                 IN   None                                                    None
                                                               VILLAGE OF CARPENTERSVILLE, IL; CITY OF AURORA; CITY
                                                               OF CRYSTAL LAKE; CITY OF GENEVA; CITY OF HAMMOND,
                                                               IN; VILLAGE OF BUFFALO GROVE; VILLAGE OF PALATINE;
                                                               VILLAGE OF ROUND LAKE BEACH; VILLAGE OF SLEEPY
148   LENZ OIL SERVICE, INC.                             IL    HOLLOW                                                  None
149   LI TUNGSTEN CORP.                                  NY    CITY OF GLEN COVE; COUNTY OF NASSAU NEW YORK            None
150   LIBERTY INDUSTRIAL FINISHING                       NY    None                                                    None
151   LIN ELECTRIC COMPANY                               WV    None                                                    None
                                                               CITY OF BIRMINGHAM; CITY OF BURTON; MADISON
152   LIQUID DISPOSAL, INC.                              MI    HGTS, CITY OF                                           None
153   LOCKHEED WEST SEATTLE                              WA    None                                                    None
154   LORENTZ BARREL & DRUM CO.                          CA    SANTA CLARA COUNTY                                      None
                                                               CITY OF SEATTLE; KING COUNTY; PORT OF SEATTLE; CITY
155   LOWER DUWAMISH WATERWAY                            WA    OF TUKWILA                                              MS4/CSO
                                                               CITY OF TEXAS CITY; COUNTY OF GALVESTON; CITY OF
156   MALONE SERVICE CO ‐ SWAN LAKE PLANT                TX    WEBSTER; CITY OF HOUSTON; CITY OF GALVESTON             None
157   MALVERN TCE                                        PA    None                                                    None
158   MARTIN ELECTRIC                                    OR    None                                                    None
159   MASSDOT ROUTE 1 RIGHT OF WAY                       MA    None                                                    None
      MCCLELLAN AIR FORCE BASE (GROUND WATER
160   CONTAMINATION)                                      CA   None                                                    None
161   MEMPHIS DEFENSE DEPOT (DLA)                         TN   None Reported                                           None

                                                               CITY OF SAN DIEGO, CA; COUNTY OF BALTIMORE; CITY OF
162   MERCURY REFINING, INC.                              NY   DETROIT; CITY OF ELYRIA, OH; CITY OF MINNEAPOLIS        None
163   MERIT PRODUCTS SITE                                 PA   None                                                    None
164   METAL BANK                                          PA   None                                                    None
165   METAL BANK OF AMERICA                               PA   None                                                    None
166   METRO CONTAINER CORPORATION                         PA   None                                                    None

167   MICHIGAN DISPOSAL SERVICE (CORK STREET LANDFILL)    MI   CITY OF KALAMAZOO                                       None
                                                               VILLAGE OF ROCKTON ILLINOIS; CITY OF SOUTH BELOIT
                                                               ILLINOIS; VILLAGE OF ROSCOE ILLINOIS; CITY OF BELOIT,
168   MIG/DEWANE LANDFILL                                 IL   WI; CITY OF ROCKFORD, IL                                None
169   MILL CREEK DUMP                                     PA   None                                                    None
170   MILWAUKEE DIE CASTIING CO., INC.                    WI   None                                                    None
171   MISSISSIPPI RIVER POOL #15                          IA   None                                                    None




                                                                               Page 5 of 9
                                                                          Exhibit D-2
                                                                          Page 1236
                   Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 28 of 33 Page ID
                                                     #:7761
                                                       Exhibit A ‐ PCB Superfund Sites (283 List)

#     Superfund Site Name                             State Class Member Responsible Parties                    Class Member Stormwater Contribution
                                                            CITY OF BOWLING GREEN, KY; CITY OF CAMPBELL, OH;
                                                            CITY OF CAPE GIRARDEAU, MO; CITY OF DECATUR, IL;
                                                            CITY OF DUBUQUE, IA; CITY OF FARMINGTON, MI; CITY
                                                            OF HOUSTON, TX; CITY OF JACKSON, MO; CITY OF
                                                            MALDEN, MA; CITY OF MOUNT CARMEL, IL; CITY OF
                                                            MOUNT VERNON, NY; CITY OF PADUCAH, KY; CITY OF
                                                            SALEM, OH; CITY OF SEYMOUR, IN; CITY OF RICHMOND,
172   MISSOURI ELECTRIC WORKS                         MO    IN (FOR RICHMOND POWER & LIGHT);                    None
173   MOLINE FOUNDARY BELVIDERE                       IL    None                                                None
174   MOLINE FOUNDRY ST. CHARLES                      IL    None                                                None
175   MONTROSE CHEMICAL CORP.                         CA    CITY OF LOS ANGELES                                 None
176   MOSES LAKE WELLFIELD CONTAMINATION              WA    CITY OF MOSES LAKE                                  None
177   MOTCO, INC.                                     TX    CITY OF TEXAS CITY; COUNTY OF GALVESTON             None
178   MOUND PLANT (USDOE)                             OH    None Reported                                       None
179   MUSKEGO SANITARY LANDFILL                       WI    CITY OF MUSKEGO                                     None
180   NATIONAL PRESTO INDUSTRIES, INC.                WI    None                                                None
181   NAVAL AIR ENGINEERING CENTER                    NJ    None Reported                                       None
182   NAVAL AMPHIBIOUS BASE LITTLE CREEK              VA    None Reported                                       None
183   NAVY SHIPS PARTS CONTROL CENTER                 PA    None                                                None
184   NEAL'S LANDFILL (BLOOMINGTON)                   IN    None                                                None
185   NEW BEDFORD                                     MA    CITY OF NEW BEDFORD                                 None
186   NEW BRIGHTON/ARDEN HILLS/TCAAP (USARMY)         MN    None                                                None
187   NEW LONDON SUBMARINE BASE                       CT    None                                                None
      NORFOLK NAVAL BASE (SEWELLS POINT NAVAL
188   COMPLEX)                                         VA   None Reported                                       None
189   NORFOLK NAVAL SHIPYARD                           VA   None Reported                                       None
      NORTH CAROLINA STATE UNIVERSITY (LOT 86, FARM
190   UNIT #1)                                        NC    None                                                None
191   NORTH SANITARY LANDFILL                         OH    None                                                None
192   OAK RIDGE RESERVATION (USDOE)                   TN    None                                                None
193   OBERLIN LEAKING UST                             OH    None                                                None
194   O'HARE AIR RESERVE FACILITIES                   IL    None Reported                                       None
195   OLD INLAND PIT                                  WA    None Reported                                       None
196   ONONDAGA LAKE                                   NY    ONONDAGA COUNTY; CITY OF SYRACUSE‐DPW               None
197   ORGANIC CHEMICALS, INC.                         MI    None                                                None
198   OUTBOARD MARINE CORP.                           IL    CITY OF WAUKEGAN                                    None
199   PACIFIC CAR & FOUNDRY CO.                       WA    None Reported                                       None
200   PACIFIC SOUND RESOURCES                         WA    PORT OF SEATTLE                                     MS4
201   PACIFIC STATES STEEL                            CA    None                                                None
202   PADUCAH GASEOUS DIFFUSION PLANT (USDOE)         KY    None Reported                                       None
203   PANELYTE                                        MI    None                                                None
204   PAR INDUSTRIES, INC.                            WV    None                                                None

                                                                            Page 6 of 9
                                                                       Exhibit D-2
                                                                       Page 1237
                   Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 29 of 33 Page ID
                                                     #:7762
                                                Exhibit A ‐ PCB Superfund Sites (283 List)

#     Superfund Site Name                      State Class Member Responsible Parties                      Class Member Stormwater Contribution
205   PARKER STREET WASTE                      MA    CITY OF NEW BEDFORD                                   None
206   PJP LANDFILL                             NJ    None                                                  None
207   PORTLAND HARBOR                          OR    CITY OF PORTLAND; PORT OF PORTLAND                    MS4/CSO
208   POWELL ROAD LANDFILL                     OH    None                                                  None
209   PRESTOLITE BATTERY DIVISION              IN    None                                                  None
210   PRINCETON RECYCLES                       NJ    None Reported                                         None
211   PUBLICKER INDUSTRIES INC.                PA    None                                                  None
212   PUGET SOUND NAVAL SHIPYARD COMPLEX       WA    None Reported                                         None
213   QUANTA RESOURCES                         NJ    None                                                  None
214   RASMUSSEN'S DUMP                         MI    None                                                  None
215   RECLAMATION OIL COMPANY                  MI    None                                                  None
216   REPUBLIC HOSE MFG                        OH    None Reported                                         None
217   REYNOLDS METALS COMPANY                  OR    None                                                  None
218   ROEBLING STEEL CO.                       NJ    TOWNSHIP OF FLORENCE REDEVELOPEMENT AGENCY            None
219   ROGERS CARTAGE                           IL    None                                                  None
220   ROLFITE ‐ CANAL STREET                   CT    None                                                  None
221   RSR CORPORATION                          TX    CITY OF DALLAS; COUNTY OF DALLAS                      None
222   RUEPING LEATHER COMPANY                  WI    None Reported                                         None
223   SACRAMENTO ARMY DEPOT                    CA    None Reported                                         None
224   SAND, GRAVEL AND STONE                   MD    None                                                  None
      SANGAMO ELECTRIC DUMP/CRAB ORCHARD
225   NATIONAL WILDLIFE REFUGE (USDOI)          IL   None                                                  None
226   SAUGET AREA 1                             IL   VILLIAGE OF SAUGET                                    None
                                                     CITY OF EAST ST. LOUIS; VILLAGE OF CAHOKIA; VILLAGE
227   SAUGET AREA 2                            IL    OF SAUGET                                             None
228   SAYREVILLE LANDFILL                      NJ    BOROUGH OF SAYREVILLE                                 None
229   SCIENTIFIC CHEMICAL PROCESSING           NJ    None                                                  None
230   SCOVILL INDUSTRIAL LANDFILL              CT    None                                                  None
231   SEYMOUR RECYCLING CORP.                  IN    CITY OF INDIANAPOLIS; SEYMOUR FIRE DEPT.              None
232   SHEBOYGAN HARBOR & RIVER                 WI    None                                                  None
233   SHIAWASSEE RIVER                         MI    CITY OF HOWELL                                        None
234   SILRESIM CHEMICAL CORP.                  MA    None                                                  None
235   SOL LYNN/INDUSTRIAL TRANSFORMERS         TX    None                                                  None
236   SOUTH 8TH STREET LANDFILL                AR    CITY OF MEMPHIS; SHELBY COUNTY                        None
237   SPEARFLEX CORPORATION                    MI    None Reported                                         None
238   SPECTRON, INC.                           MD    BALTIMORE CITY                                        None
239   SPOKANE JUNKYARD/ASSOCIATED PROPERTIES   WA    CITY OF SPOKANE                                       None
240   ST. CLAIR SHORES PCB DRAIN #2            MI    None Reported                                         None
241   ST. JULIENS CREEK ANNEX (U.S. NAVY)      VA    None Reported                                         None
242   STANDARD CHLORINE                        NJ    None                                                  None
243   STANDARD CHLORINE OF DELAWARE, INC.      DE    None                                                  None
244   SULLIVAN'S LEDGE                         MA    CITY OF NEW BEDFORD                                   None

                                                                   Page 7 of 9
                                                                Exhibit D-2
                                                                Page 1238
                   Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 30 of 33 Page ID
                                                     #:7763
                                                      Exhibit A ‐ PCB Superfund Sites (283 List)

#     Superfund Site Name                            State Class Member Responsible Parties                     Class Member Stormwater Contribution
245   SUMMIT EQUIPMENT & SUPPLIES INCORPORATION       OH   CITY OF CLEVELAND                                    None
246   SUTTON ENTERPRISES INC.                         VA   None                                                 None
247   TELEDYNE WAH CHANG                              OR   MILLERSBURG, CITY OF                                 None
248   TEN‐MILE DRAIN                                  MI   None                                                 None
249   TENNESSEE PRODUCTS                              TN   None                                                 None
250   THERMO‐CHEM, INC.                               MI   None Reported                                        None
      TRI‐COUNTY LANDFILL CO./WASTE MANAGEMENT OF
251   ILLINOIS, INC.                                  IL   CITY OF WEST CHICAGO                                 None
252   TURNPIKE DUMP #5                                NJ   CITY OF JERSEY CITY                                  None
253   TRAVIS AIR FORCE BASE                           CA   None Reported                                        None
254   TWIN CITIES IRON & METAL CO INC                 VA   None                                                 None
                                                           CITY OF MINNEAPOLIS; RAMSEY COUNTY; HENNEPIN
255   UNION SCRAP IRON & METAL CO.                   MN    COUNTY                                               None
256   UNIVERSAL IRONS & METAL                        NY    None                                                 None
257   UNIVERSAL OIL PRODUCTS (CHEMICAL DIVISION)     NJ    None                                                 None
      UNIVERSITY OF MINNESOTA (ROSEMOUNT RESEARCH
258   CENTER)                                        MN    None Reported                                        None
259   US NAVY AVIONICS CENTER                        IN    None Reported                                        None
260   US SCRAP                                       IL    None                                                 None
261   USN PHILA NAVAL SHIPYARD                       PA    None                                                 None
262   VINELAND CHEMICAL CO., INC.                    NJ    CITY OF VINELAND                                     None
263   WADE (ABM)                                     PA    None                                                 None
264   WAITE PARK WELLS                               MN    None Reported                                        None
                                                           CITY OF BEDFORD; CITY OF GRAND HAVEN; CITY OF
265   WARD TRANSFORMER                                NC   RADFORD; CITY OF DOVER; TOWN OF BEDFORD              None
266   WASTE DISPOSAL, INC.                            CA   None                                                 None
267   WASTE, INC., LANDFILL                           IN   CITY OF MICHIGAN CITY                                None
268   WASTELAND LANDFILL                              IL   None                                                 None
269   WAUNAKEE ALLOY                                  WI   None                                                 None
                                                           CITY OF COLUMBIA, IL; CITY OF ELKHART, IN; CITY OF
                                                           FORT WAYNE, IN; CITY OF LOGANSPORT, IN; CITY OF
                                                           PORTAGE, IN; CITY OF SOUTH BEND (EQUIPMENT
                                                           SERVICE); ALLEN COUNTY, IN; DEKALB COUNTY, IL,
270   WAYNE WASTE OIL                                 IN   ELKHART COUNTY, IN                                   None
271   WEDZEB ENTERPRISES, INC.                        IN   None                                                 None

272   WELDON SPRING FORMER ARMY ORDNANCE WORKS       MO    None                                                 None

273   WELDON SPRING QUARRY/PLANT/PITS (USDOE/ARMY)   MO    None                                                 None
274   WEST PULLMAN PCB SPILL SITE                    IL    None Reported                                        None




                                                                           Page 8 of 9
                                                                      Exhibit D-2
                                                                      Page 1239
                   Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 31 of 33 Page ID
                                                     #:7764
                                                        Exhibit A ‐ PCB Superfund Sites (283 List)

#     Superfund Site Name                              State Class Member Responsible Parties                  Class Member Stormwater Contribution
                                                             METRO SEATTLE; BELLEVUE SCHOOL DISTRICT;
                                                             MUNICIPALITY OF METROPOLITAN SEATTLE; KENT FIRE
                                                             DEPARTMENT; KENT SCHOOL DISTRICT; KING COUNTY
275   WESTERN PROCESSING CO., INC.                     WA    FIRE PROTECTION DIST. 39                          None

276   WESTINGHOUSE ELECTRIC CORP. (SUNNYVALE PLANT)     CA   None                                              None
277   WESTINGHOUSE ELECTRIC CORPORATION                 IN   None                                              None
278   WILDCAT LANDFILL                                  DE   CITY OF DOVER                                     None

279   WILLOW GROVE NAVAL AIR AND AIR RESERVE STATION    PA   None Reported                                     None
280   WOODBROOK ROAD DUMP                               NJ   None                                              None
281   WOODSTOCK MUNICIPAL LANDFILL                      IL   CITY OF WOODSTOCK                                 None
282   WRIGHT‐PATTERSON AIR FORCE BASE                   OH   None Reported                                     None
283   YEOMAN CREEK LANDFILL                             IL   CITY OF WAUKEGAN                                  None




                                                                             Page 9 of 9
                                                                        Exhibit D-2
                                                                        Page 1240
Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 32 of 33 Page ID
                                  #:7765




                        EXHIBIT B

                                 Exhibit D-2
                                 Page 1241
                                Case 2:16-cv-03493-FMO-AS Document 213-7 Filed 08/07/20 Page 33 of 33 Page ID
                                                                  #:7766
                                                                           Exhibit B ‐ Sediment/Superfund Combined Inventory

                                                                                                                                             Class Member Stormwater
#    Sediment Site Name                                                  Area Name                                               Site Type          Contribution     Class Members with Notices
     Allied Paper/Portage Creek/Kalamazoo River (Allegan and Kalamazoo   OU5: Portage Creek and Kalamazoo River sediments.
1    Counties, MI)                                                       OU5 was subdivided into Areas 1‐7.                        T2                 None            CITY OF KALAMAZOO
     Diamond Alkali ‐ Lower Passaic River (Newark, NJ)                   OU2: Lower Passaic River ‐ Lower 8.3 Miles                T2               MS4/CSO           CITY OF NEWARK
2    Diamond Alkali ‐ Lower Passaic River (Newark, NJ)                   OU4: EXTENDED PASSAIC RIVER STUDY                         T2               No Record         CITY OF NEWARK
     Diamond Alkali ‐ Lower Passaic River (Newark, NJ)                   OU3: NEWARK BAY                                           T2               No Record         CITY OF NEWARK
     Newtown Creek (New York, NY)                                        OU1: Entire Site                                          T2               MS4/CSO           NEW YORK CITY
3    Newtown Creek (New York, NY)                                        OU2: CSO Discharges                                       T2               MS4/CSO           NEW YORK CITY
     Newtown Creek (New York, NY)                                        OU3: Lower 2 Miles                                        T2               MS4/CSO           NEW YORK CITY
4    MONTROSE CHEMICAL CORP./ Palos Verdes Shelf (Los Angeles, CA)       Palos Verde Shelf                                        T1/T2               None            CITY OF LOS ANGELES
5    Gowanus Canal (New York, NY)                                        Entire Site, CSO Discharges                              T1/T2             MS4/CSO           NEW YORK CITY
                                                                                                                                                                      CITY OF SEATTLE, KING COUNTY, PORT OF SEATTLE,
6    Lower Duwamish Waterway (Seattle, WA)                               Remedial OU                                                T2              MS4/CSO           CITY OF TUKWILA
7    Portland Harbor (Portland, OR)                                      In‐Water OU                                                T2              MS4/CSO           CITY OF PORTLAND, PORT OF PORTLAND
8    Ventron Velsicol ‐ Berry's Creek Study Area (Bergen County, NJ)     Berry's Creek Study Area                                   T2               None             THE PORT AUTHORITY OF NY & NJ
                                                                         Harbor Hot Spots, Acushnet River North of Wood
 9   NEW BEDFORD (New Bedford Harbor, MA)                                Street, Upper and Lower Harbor                             T1                None            CITY OF NEW BEDFORD
10   SULLIVAN'S LEDGE (New Bedford Harbor, MA)                           OU2: Middle Marsh Operable Unit                            T1                None            CITY OF NEW BEDFORD
11   HUDSON RIVER PCBS (New York)                                        Upper Hudson River (Sections 1‐3)                          T1                None            None
                                                                         Onondaga Lake Bottoms Subsite; LCP Bridge St Site ‐
                                                                         West Flume and Wetland A/B; Geddes Brook /
12   ONONDAGA LAKE (Syracuse, NY)                                        NineMile Creek Reaches                                     T1                None            ONONDAGA COUNTY; CITY OF SYRACUSE
                                                                         OU1: Site Proper; OU2: Contamination Pathways
13   YORK OIL CO. (Franklin County, NY)                                  (Western and Northwestern Wetlands)                        T1                None            CITY OF SYRACUSE, ONONDAGA COUNTY
14   WARD TRANSFORMER (Raleigh, NC)                                      OU1: Downstream; OU2: Site Soils and Groundwater           T1                None            CITY OF RADFORD, NC; CITY OF DOVER, DE
                                                                         OU1: Little Lake Butte des Morts, OU2: Appleton to
                                                                         Little Rapids, OU3: Little Rapids to De Pere, OU4: De                                        CITY OF GREEN BAY, WI; CITY OF DE PERE; CITY OF
15   FOX RIVER NRDA/PCB RELEASES (Green Bay, WI)                         Pere to Green Bay, OU5: Green Bay                          T1                None            APPLETON; BROWN COUNTY
                                                                         Waukegan Harbor (OU1), Waukegan Coke Plant (OU2),
16   OUTBOARD MARINE CORP. (Waukegan, IL)                                PCB Containment Cells (OU3), OMC PLANT 2 (OU4)             T1               None             CITY OF WAUKEGAN
     COMMENCEMENT BAY, NEAR SHORE/TIDE FLATS (Tacoma, WA)                Hylebos Waterway                                           T1               MS4              CITY OF TACOMA; PORT OF TACOMA
17
     COMMENCEMENT BAY, NEAR SHORE/TIDE FLATS (Tacoma, WA)                Thea Foss and Wheeler‐Osgood Waterways                     T1               MS4              CITY OF TACOMA; PORT OF TACOMA
18   HARBOR ISLAND (LEAD) (Seattle, WA)                                  East Waterway Sediments                                    T1              MS4/CSO           CITY OF SEATTLE; PORT OF SEATTLE
19   PACIFIC SOUND RESOURCES (Seattle, WA)                               Marine Sediments OU                                        T1               MS4              PORT OF SEATTLE
20   YEOMAN CREEK LANDFILL (Waukegan, IL)                                Entire Site                                                SF               None             CITY OF WAUKEGAN
21   TEN‐MILE DRAIN (St. Clair Shores, MI)                               Harper Ave/Bon Brae Street to Lake St. Clair               SF               None             None
                                                                         Ten‐Mile Drain, intersection of Harper Avenue & Bon
22   ST. CLAIR SHORES PCB DRAIN #2 (St. Clair Shores, MI)                Brea Street                                                 SF               None            None
23   CORNELL DUBILIER ELECTRONICS INC (South Plainfield, NJ)             Bound Brook                                             T1 (2020)            None            None
24   DIXIE CAVERNS COUNTY LANDFILL (Roanoke County, VA)                  Streams B and E (NTCRA)                                 T1 (2020)            None            COUNTY OF ROANOKE; CECIL COUNTY, MD
25   FORD MOTOR CO (Monroe County, MI)                                   River Raisin                                            T1 (2020)            None            None
26   LCP Chemicals OU1 (Linden, NJ)                                      LCP Chemicals Marsh                                     T1 (2020)            None            None
     MANISTIQUE RIVER/HARBOR AREA OF CONCERN (Manistique,                River/Harbor AOC and TCRA
27   MI)                                                                                                                         T1 (2020)            None            None
28   San Jacinto River Waste Pits                                        San Jacinto River Waste Pits TCRA                       T1 (2020)            None            None
29   TERRY CREEK DREDGE SPOILS AREAS/HERCULES OUTFALLS                   Terry Creek NTCRA                                       T1 (2020)            None            None




                                                                                                       Page 1 of 1

                                                                                                  Exhibit D-2
                                                                                                  Page 1242
